USCA11 Case: 17-14348    Date Filed: 07/12/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14348
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:10-cv-00392-RV-EMT


BARBARA ANN KELLY,

                                                           Plaintiff-Appellant,

                                  versus

ROBERT DAVIS,
SEASIDE COMMUNITY DEVELOPMENT CORP,
SEASIDE COMMUNITY REALTY INC,
SEASIDE I HOMEOWNERS ASSOCIATION INC,
TOWN COUNCIL INC,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 12, 2021)

Before LAGOA, BRASHER, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 17-14348       Date Filed: 07/12/2021    Page: 2 of 3



      Barbara Ann Kelly appeals the district court’s judgment awarding attorney’s

fees to Seaside Community Development Corporation. She challenges the court’s

determination of her citizenship for diversity jurisdiction purposes and its award of

sanctions to Seaside based on Kelly’s lying about her state citizenship. We affirm

in all respects for the reasons explained by the district court. See Doc. 362; Doc.

368; Doc. 406. Kelly’s contentions and arguments, including any not addressed by

the district court, are so lacking in merit that they do not warrant or deserve any

discussion. See, e.g., United States v. Iriele, 977 F.3d 1155, 1165 n.6 (11th Cir.

2020). By all appearances Kelly has disrespected and abused the legal system at

every stage of this decade-long litigation, and we decline to continue indulging her

waste of judicial resources.

      Kelly’s appeal may well be frivolous and deserving of additional sanctions

and an award to Seaside of “just damages” and “double costs,” see Fed. R. App. P.

38, but to avoid spending even more judicial resources we will not order her to

show cause why she should not be sanctioned. At least, we will not do that yet.

Further efforts to challenge the district court’s rulings, and this Court’s judgment,

may not be met with similar leniency. See generally, e.g., United States v. Morse,

532 F.3d 1130, 1133 (11th Cir. 2008) (sanctioning a pro se litigant and reasoning

that “[b]ecause [his] arguments are frivolous and he had been warned about raising

them, we conclude that [Rule 38] sanctions are appropriate”); see also Kelly v.


                                          2
            USCA11 Case: 17-14348      Date Filed: 07/12/2021    Page: 3 of 3



Davis, 679 F. App’x 978 (11th Cir. 2017) (unpublished) (noting in Kelly’s last

appeal that her “lawsuit in this case borders on frivolous, if it does not cross that

border”).

      The district court’s judgment is AFFIRMED, and all pending motions are

DENIED.




                                           3